 Case: 1:18-cv-03424 Document #: 86 Filed: 02/11/19 Page 1 of 1 PageID #:3009

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Protect Our Parks, et al.
                                    Plaintiff,
v.                                                     Case No.: 1:18−cv−03424
                                                       Honorable John Robert Blakey
Chicago Park District, et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 11, 2019:


        MINUTE entry before the Honorable John Robert Blakey: In light of the parties'
statements regarding summary judgment, [84] [85], the parties shall come prepared to do
the following at the motion hearing scheduled for February 14, 2019: (1) argue
Defendants' motion to dismiss for lack of subject matter jurisdiction [48]; (2) advise this
Court as to the specifics of any outstanding discovery the parties still need for purposes of
summary judgment; and (3) set a briefing schedule for summary judgment. Mailed
notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
